42 N.Y.2d 879 (1977)
In the Matter of the Claim of Edward Hendricks, Respondent,
v.
Toro Power House, Inc., et al., Respondents, and Special Disability Fund, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 6, 1977.
Decided June 9, 1977.
John M. Cullen and George Cholet for appellant.
Cornelius V. Gallagher for employer and carrier, respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (53 AD2d 761), and order absolute granted against appellant on its stipulation.